DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the low loss dispersion limiting fiber fiber comprises” should be changed to “the low loss dispersion limiting fiber comprises”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-9, 12-16, 19, 23, 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11218226 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1,
Claim 1 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, 
A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, 
a low loss dispersion limiting fiber, and 
a dispersion compensating optical fiber link, and 
a photon detector unit; and 
a photon detector unit; and 
a communications network comprising a signal generator, a signal channel, and a signal receiver; wherein: 
a communications network comprising a signal generator, a signal channel, and a signal receiver; wherein: 

the dispersion compensating optical fiber link extends between and optically couples the photonic quantum bit generator and the photon detector unit; 
the photonic quantum bit generator is structurally configured to output a plurality of photons each comprising quantum key bit information; 
the photonic quantum bit generator is structurally configured to output a plurality of photons each comprising quantum key bit information; 
the photon detector unit is structurally configured to receive the quantum key bit information of the plurality of photons; 
the photon detector unit is structurally configured to receive the quantum key bit information of the plurality of photons; 
the signal channel extends between and communicatively couples the signal generator and the signal receiver; 
the signal channel extends between and communicatively couples the signal generator and the signal receiver; 
the signal generator is structurally configured to output a signal comprising one or more signal bits; 
the signal generator is structurally configured to output a signal comprising one or more signal bits; 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 

the dispersion compensating optical fiber link comprises a core and a cladding surrounding the core and is structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less 
such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least 10 Gbit/sec.
such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 10 Gbit/sec. 


	However, Claim 1 of Application No. 17/297029 differs from Claim 1 of U.S. Patent No. 11218226 B2 because Claim 1 of Application No. 17/297029 does not include “the cladding comprises a first cladding portion, a second cladding portion, and a cladding ring disposed between the first cladding portion and the second cladding portion; and the core comprises a relative refractive index Δ1, the first cladding portion comprises a relative refractive index Δ2 and the cladding ring comprises a relative refractive index Δ3, where Δ1>Δ3>Δ2.”
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus 
	Regarding claim 2, the patent claims discloses the invention except for L is between 200 km and 1000 km. However, the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Furthermore, there is no evidence that the system will operate any differently using fiber length between 200km and 1000km nor there is any evidence that using the fiber length between 200km and 1000km have any advantages or unexpected result over the patent claims. That is, there is no evidence that the fiber length between 200km and 1000km has any mechanical function in relation to the underlying article or does it provide any unexpected advantage. Thus, the limitation do not define a patentably distinct invention over the patent claims since the function of the above length perform equivalent function as the length applied to the system of the patent claims. The applicant has not disclosed that the specific ranges of the length solve any stated problem, provides any advantage, nor any unexpected result. Therefore, the selected ranges of length, 200km to 1000km, would have been a matter of obvious design choice to one of ordinary skill in the art.
	Regarding claim 3, 
Claim 3 of Application No. 17/297029
Claim 15 of Patent No. 11218226 B2
The quantum communications system of claim 2, wherein the silica glass of the core is doped with K, Cl, F, or a combination thereof.
The quantum key generation system of claim 14, wherein the core comprises silica glass, wherein the silica glass of the core is doped with K, Cl, F, or a combination thereof.



Claim 4 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
The quantum communications system of claim 1, wherein the low loss dispersion limiting fiber comprises a step index profile, or a parabolic index profile.
the core comprises a relative refractive index Δ1, the first cladding portion comprises a relative refractive index Δ2 and the cladding ring comprises a relative refractive index Δ3, where Δ1>Δ3>Δ2.


	Regarding claim 6, 
Claim 6 of Application No. 17/297029
Claim 16 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein the core comprises a radius of from about 2.2 pm to about 3 pm.
The quantum key generation system of claim 15, wherein the core comprises a radius of from about 2.2 μm to about 3 μm.


	Regarding claim 7,
Claim 7 of Application No. 17/297029
Claim 3 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein the core of the low loss dispersion limiting fiber comprises a relative refractive index Δ1 of from about -0.1 to about 0.2, where: Δ1 comprises (n1−ns)/ns; n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica.
The quantum communications system of claim 1, wherein the core of the dispersion compensating optical fiber link comprises a relative refractive index Δ1 of from about −0.1 to about 0.2, where: Δ1 comprises (n1−ns)/ns;  n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica.



Claim 8 of Application No. 17/297029
Claim 4 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein the cladding of the low loss dispersion limiting fiber comprises a relative refractive index Δ2 of from about -0.4 to about     -0.7, where: Δ2 comprises (n2−ns)/ns;  n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica.
The quantum communications system of claim 1, wherein the first cladding portion of the dispersion compensating optical fiber link comprises a relative refractive index Δ2 of from about −0.2 to about −0.7, where: Δ2 comprises (n2−ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica


	Regarding claim 9, 
Claim 9 of Application No. 17/297029
Claim 5 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein: (i) the low loss dispersion limiting fiber comprises a cutoff wavelength of about 1200 nm or less; or (ii) the low loss dispersion limiting fiber comprises a mode field diameter of from about 7.5 μm to about 9.0 μm; or (iii) the low loss dispersion limiting fiber comprises an effective area of from about 40 μm 2 to about 55 μm 2.
The quantum communications system of claim 1, wherein the dispersion compensating optical fiber link comprises a cutoff wavelength of about 1200 nm or less, wherein the dispersion compensating optical fiber link comprises a mode field diameter of from about 7.5 μm to about 9.0 μm, wherein the dispersion compensating optical fiber link comprises an effective area of from about 40 μm2 to about 55 μm2


	Regarding claim 12,

Claim 5 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein the low loss dispersion limiting fiber comprises a dispersion slope of from about 0.051 ps/(nm2)km to about 0.054 ps/(nm2)km.
wherein the dispersion compensating optical fiber link comprises a dispersion slope of from about 0.051 ps/(nm2)km to about 0.054 ps/(nm2)km.


	Regarding claim 13, 
Claim 13 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
The quantum communications system according to claim 1, wherein the cladding comprises a first cladding portion, a second cladding portion, and a cladding ring disposed between the first cladding portion and the second cladding portion.
the cladding comprises a first cladding portion, a second cladding portion, and a cladding ring disposed between the first cladding portion and the second cladding portion;


	Regarding claim 14,
Claim 14 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
The quantum communications system of claim 13, wherein the core comprises a radius of from about 2.2 μm to about 2.8 μm.
The quantum communications system of claim 1, wherein the core comprises a radius of from about 2.2 μm to about 3 μm.


	Regarding claim 15, 
Claim 15 of Application No. 17/297029
Claim 3 of Patent No. 11218226 B2
1 of from about -0.1 to about 0.2, where: Δ1 comprises (n1−ns)/ns; n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica.
The quantum communications system of claim 1, wherein the core of the dispersion compensating optical fiber link comprises a relative refractive index Δ1 of from about −0.1 to about 0.2, where: Δ1 comprises (n1−ns)/ns;  n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica.


	Regarding claim 16, 
Claim 16 of Application No. 17/297029
Claim 4 of Patent No. 11218226 B2
The quantum communications system according to claim 13, wherein the first cladding portion of the low loss dispersion limiting fiber comprises a relative refractive index Δ2 of from about -0.2 to about -0.7, where: Δ2 comprises (n2−ns)/ns;  n2 comprises a refractive index of the first cladding portion; and ns comprises a refractive index of pure silica.
The quantum communications system of claim 1, wherein the first cladding portion of the dispersion compensating optical fiber link comprises a relative refractive index Δ2 of from about −0.2 to about −0.7, where: Δ2 comprises (n2−ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica


	Regarding claim 19, 
Claim 19 of Application No. 17/297029
Claim 5 of Patent No. 11218226 B2
The quantum communications system of claim 13, wherein: (i) the low loss dispersion limiting m to about 10.5 m; or (iii) or low loss dispersion limiting fiber comprises an effective area of from about 70 m2 to about 80 m2; or (iv) the low loss dispersion limiting fiber comprises a dispersion slope of from about 0.055 ps/(nm2)km to about 0.085 ps/(nm2)km.
2 to about 55 μm2, and wherein the dispersion compensating optical fiber link comprises a dispersion slope of from about 0.051 ps/(nm2)km to about 0.054 ps/(nm2)km.


	Regarding claim 23, 
Claim 23 of Application No. 17/297029
Claim 6 of Patent No. 11218226 B2
The quantum communications system of claim 1, wherein the quantum key generation system further comprises an attenuator optically coupled to the photonic quantum bit generator and structurally configured to attenuate a subset of the plurality of photons output by the photonic quantum bit generator.
The quantum communications system of claim 1, wherein the quantum key generation system further comprises an attenuator optically coupled to the photonic quantum bit generator and structurally configured to attenuate a subset of the plurality of photons output by the photonic quantum bit generator.


	Regarding claim 32,
Claim 32 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2

A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, a dispersion compensating optical fiber link, and a photon detector unit; 
the dispersion compensating optical fiber link extends between and optically couples the photonic quantum bit generator and the photon detector unit;
the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and
the dispersion compensating optical fiber link comprises a core and a cladding surrounding the core and is structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and
induce attenuation of the photon pulse having the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/Km or less 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less
such that quantum key bit information of a plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 10 Gbit/sec.
such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 10 Gbit/sec.

1, the first cladding portion comprises a relative refractive index Δ2 and the cladding ring comprises a relative refractive index Δ3, where Δ1>Δ3>Δ2.”
	It is clear that all the elements of the application claim 32 are to be found in patent claim 1 (as the application claim 32 fully encompasses patent claim 1).  The difference between the application claim 32 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 32.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 32 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	However, the patent claims discloses the invention except for “the low loss dispersion limiting fiber has a length of at least 200 km.” Nevertheless, the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Furthermore, there is no evidence that the system will operate any differently using fiber length between 200km nor there is any evidence that using the fiber length of 200km have any advantages or unexpected result over the patent claims. That is, there is no evidence that the fiber length of 200km has any mechanical function in relation to the underlying article or does it provide any unexpected advantage. Thus, the limitation do not define a patentably distinct invention over the patent claims since the function of the above length perform equivalent function as the length applied to the system of the patent claims. The applicant has not 
	Regarding claim 33, 
Claim 33 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, 
A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, 
a low loss dispersion limiting fiber, and 
a dispersion compensating optical fiber link, and 
a photon detector unit; and 
a photon detector unit; and 
a communications network comprising a signal generator, a signal channel, and a signal receiver; wherein: 
a communications network comprising a signal generator, a signal channel, and a signal receiver; wherein: 
the low loss dispersion limiting fiber extends between and optically couples the photonic quantum bit generator and the photon detector unit having a length L; 
the dispersion compensating optical fiber link extends between and optically couples the photonic quantum bit generator and the photon detector unit; 
the photonic quantum bit generator is structurally configured to output a plurality of photons each comprising quantum key bit information; 
the photonic quantum bit generator is structurally configured to output a plurality of photons each comprising quantum key bit information; 

the photon detector unit is structurally configured to receive the quantum key bit information of the plurality of photons; 
the signal channel extends between and communicatively couples the signal generator and the signal receiver; 
the signal channel extends between and communicatively couples the signal generator and the signal receiver; 
the signal generator is structurally configured to output a signal comprising one or more signal bits; 
the signal generator is structurally configured to output a signal comprising one or more signal bits; 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 
the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and 
the dispersion compensating optical fiber link comprises a core and a cladding surrounding the core and is structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less 

such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 10 Gbit/sec. 


	However, Claim 33 of Application No. 17/297029 differs from Claim 1 of U.S. Patent No. 11218226 B2 because Claim 33 of Application No. 17/297029 does not include “the cladding comprises a first cladding portion, a second cladding portion, and a cladding ring disposed between the first cladding portion and the second cladding portion; and the core comprises a relative refractive index Δ1, the first cladding portion comprises a relative refractive index Δ2 and the cladding ring comprises a relative refractive index Δ3, where Δ1>Δ3>Δ2.”
	It is clear that all the elements of the application claim 33 are to be found in patent claim 1 (as the application claim 33 fully encompasses patent claim 1).  The difference between the application claim 33 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 33.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 33 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	However, the patent claims discloses the invention except for L is between 200 km and 1000 km. Nonetheless, the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Furthermore, there is no evidence that the system will operate any differently using fiber length between 200km and 1000km nor there is any evidence that using the 
	Regarding claim 34, 
Claim 34 of Application No. 17/297029
Claim 1 of Patent No. 11218226 B2
A quantum system comprising: a quantum key system comprising a photonic quantum bit generator, 
A quantum communications system comprising: a quantum key generation system comprising a photonic quantum bit generator, 
a low loss dispersion limiting fiber, and 
a dispersion compensating optical fiber link, and 
a photon detector unit; and 
a photon detector unit; and 
a signal receiver; wherein: 
a communications network comprising a signal generator, a signal channel, and a signal receiver; wherein: 
the low loss dispersion limiting fiber extends between and optically couples the photonic quantum bit generator and the photon detector unit having a length L; 
the dispersion compensating optical fiber link extends between and optically couples the photonic quantum bit generator and the photon detector unit; 

the photonic quantum bit generator is structurally configured to output a plurality of photons each comprising quantum key bit information; 
the photon detector unit is structurally configured to receive the quantum key bit information of the plurality of photons; 
the photon detector unit is structurally configured to receive the quantum key bit information of the plurality of photons; 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 
the signal receiver is communicatively coupled to the photon detector unit and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal; and 
the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and 
the dispersion compensating optical fiber link comprises a core and a cladding surrounding the core and is structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less 
induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less 
such that the quantum key bit information of the plurality of photons output by the photonic 



	However, Claim 34 of Application No. 17/297029 differs from Claim 1 of U.S. Patent No. 11218226 B2 because Claim 34 of Application No. 17/297029 does not include “the cladding comprises a first cladding portion, a second cladding portion, and a cladding ring disposed between the first cladding portion and the second cladding portion; and the core comprises a relative refractive index Δ1, the first cladding portion comprises a relative refractive index Δ2 and the cladding ring comprises a relative refractive index Δ3, where Δ1>Δ3>Δ2.”
	It is clear that all the elements of the application claim 34 are to be found in patent claim 1 (as the application claim 34 fully encompasses patent claim 1).  The difference between the application claim 34 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 34.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 34 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	However, the patent claims discloses the invention except for L is between 100 km and 1000 km. Nonetheless, the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Furthermore, there is no evidence that the system will operate any differently using fiber length between 100km and 1000km nor there is any evidence that using the fiber length between 100km and 1000km have any advantages or unexpected result over the patent claims. That is, there is no evidence that the fiber length between 100km and 1000km has any 
	Regarding claim 35, the patent claims discloses the invention except for L is between 100 km and 2000 km. However, the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. Furthermore, there is no evidence that the system will operate any differently using fiber length between 100km and 2000km nor there is any evidence that using the fiber length between 100km and 2000km have any advantages or unexpected result over the patent claims. That is, there is no evidence that the fiber length between 100km and 2000km has any mechanical function in relation to the underlying article or does it provide any unexpected advantage. Thus, the limitation do not define a patentably distinct invention over the patent claims since the function of the above length perform equivalent function as the length applied to the system of the patent claims. The applicant has not disclosed that the specific ranges of the length solve any stated problem, provides any advantage, nor any unexpected result. Therefore, the selected ranges of length, 100km to 2000km, would have been a matter of obvious design choice to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12-19, 23-25, and 28-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less.” However, the specification as filed does not provide an adequate explanation as to how the applicant was able to structurally configure the fiber to achieve the absolute dispersion rate of about 9 ps/(nm)km or less and the attenuation rate of about 0.175 dB/km or less for the photon pulse having a wavelength of about 1550 nm. Specifically, the specification, Para. 10, states “The low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least 10 Gbit/sec.” However, this description 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claims 2-4, 6-9, 12-19, 23-25, are 28-31 are rejected for being dependent on the rejected claim 1.
Claim 32 requires “the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core, has a length of at least 200km, and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less.” However, the specification as filed does not provide an adequate explanation as to how the applicant was able to structurally configure the fiber to achieve the absolute dispersion rate of about 9 ps/(nm)km or less and the attenuation rate of about 0.175 dB/km or less for the photon pulse having a wavelength of about 1550 nm. Specifically, the specification, Para. 10, states “The low loss dispersion limiting fiber comprises a core and a cladding 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Claim 33 requires “the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less.” However, the specification as filed does not provide an adequate explanation as to how the applicant was able to structurally configure the fiber to achieve the absolute dispersion rate of about 9 ps/(nm)km or less and the attenuation rate of about 0.175 dB/km or less for the photon pulse having a wavelength of about 1550 nm. Specifically, the specification, Para. 10, states “The low loss 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Claim 34 requires “the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less.” However, the specification as filed does not provide an adequate explanation as to how the applicant was able to structurally configure the fiber to achieve the absolute dispersion rate of about 9 ps/(nm)km or less and the attenuation rate of about 0.175 dB/km or less for the photon pulse 
	According to MPEP 2163.03, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language 
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claim 35 is rejected for being dependent on the rejected claim 34.
Claim 35 requires “length L is between 100km and 2000km. However, this contradicts the limitation in the independent 34 where the length L is already defined as between 100km and 1000km.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636